I am pleased to deliver this statement on behalf of His Excellency Mr. John Pombe Joseph Magufuli, President of the United Republic of Tanzania, who could not virtually join this meeting of the General Assembly owing to the ongoing general election campaign in the country. Mr. Magufuli is standing for a second presidential term in the 28 October elections. The Government of Tanzania would like to emphasize its resolve to ensure that this year’s campaigns and elections are conducted in a democratic, peaceful, credible, fair and transparent manner, as Tanzania has done in all its elections without fail since 1965.
The United Republic of Tanzania extends its warm congratulations to you, Sir, on your assumption of the presidency of the General Assembly. I assure you of my delegation’s full support and cooperation in discharging your noble mandate. I also want to pay tribute to your predecessor, His Excellency Mr. Tijjani Muhammad- Bande, for the excellent leadership and commitment he demonstrated during his term of office in difficult times.
It was with great sadness that in July Tanzania lost one of its great leaders, the late Benjamin William Mkapa, former President of the United Republic of Tanzania, and I would like to take this opportunity to express my sincere gratitude to everyone for their condolences.
This year’s general debate hinges on multilateralism, which matches very well with our major preoccupation of ensuring that no one is left behind. We welcome and fully endorse the theme for the general debate. You are taking on the presidency, Sir, during challenging times, as the world is battling through the coronavirus disease (COVID-19) pandemic, which is unprecedented. The outbreak and spread of COVID-19 around the world remind us that we need to enhance solidarity within the multilateral system to confront our global challenges. The pandemic has drastically claimed many lives and disrupted the economies of individual countries and the world at large. In that context, I would like to convey our heartfelt condolences to the bereaved families and loved ones of those who have passed away and to wish a quick recovery to those who are undergoing treatment. We also appreciate all the initiatives within the United Nations system aimed at mobilizing efforts to confront the pandemic, including sharing best practices to prevent it from spreading further.
At the national level, our Government has taken concerted and decisive actions to mitigate and prevent the spread of COVID-19 that have so far produced positive results in fighting the pandemic in our country. All socioeconomic activities have now been resumed normally. Despite these successes, we cannot deny the adverse effects that the pandemic has had in our country and the world at large, especially where the least-developed and developing countries are concerned. We express our sincere appreciation to our development partners, including the international financial institutions that have complemented our national efforts to combat the pandemic through debt relief, the postponement of debt payments and the provision of grants.
In the same spirit, Tanzania further urges international financial institutions and development partners to devise mechanisms to provide resources on unconditional terms to complement the efforts of the least-developed and developing countries in the fight against the pandemic, including, but not limited to, further debt-relief measures to enable them to revamp their economies more rapidly.
As we mark the seventy-fifth anniversary of the Organization, the United Republic of Tanzania would like to reaffirm its shared commitment to maintaining the pillars of the United Nations — peace and security, human rights and development. Tanzania’s independence remains a remarkable testament to the commitment of our Organization to the ideals of the Charter of the United Nations. The United Nations was instrumental in facilitating our independence. Tanzania remains a committed member of the United Nations, and through the Special Political and Decolonization Committee has supported the liberation struggles of many fellow States in their fight to regain their independence. Over the years, Tanzania has also participated in promoting the pillars of the United Nations in matters of peace and security and in working towards the sustainable future that we are all hope to see. We are proud to have participated under the umbrella of the United Nations in peacekeeping operations. Tanzania currently has more than 2,303 peacekeepers serving in six missions, and we believe that peace and security are the cornerstone of our socioeconomic development.
There is no question that multilateralism is an important tool for collaboration among nations, as the United Nations has ably demonstrated. As we enter the Decade of Action for implementing the 2030 Agenda for Sustainable Development, we continue to believe that the United Nations is ultimately the right platform for addressing global challenges. In implementing the 2030 Agenda for Sustainable Development, the current Government of Tanzania has accomplished a number of achievements in various sectors. Our national economy is growing at a rate of 6.9 per cent, as compared to 6.2 per cent in 2015. However, COVID-19 resulted in a lower growth projection to 5.5 per cent, creating our need for relief to support a more vibrant economic growth projection. Inflation rates have remained stable at a single digit of 4.4 per cent, with the lowest rate recorded at 3.4 per cent in 2019. As a result, on 1 July the World Bank announced the upgrade of Tanzanian economy from least-developed to lower-middle-income status, five years before the national development vision’s projection of 2025. That milestone is the result of different national measures, mainly focused on clamping down on corruption, improving public administration and the proper management of public and natural resources. It has also been made possible by the Government’s reforms and partnerships with various development partners. We therefore would like to express our sincere gratitude to the United Nations and its specialized agencies, funds and programmes and other development partners.
In our efforts to integrate economic and human development, we have made progress in improving the infrastructure necessary for the provision of social services. For instance, in the past five years we have built a total of 1,769 health-care facilities around the country, ranging from dispensaries to referral hospitals. Additionally, the construction and renovation of water infrastructure has led to improved access to clean and safe water for 70.1 per cent of the population in rural areas and 84 per cent in urban areas. Rural electrification has provided a total of 9,112 of Tanzania’s 12,268 villages with electricity.
Twenty-five years after the adoption of the Beijing Platform, inequality still looms large in the world. Despite the challenges that remain, Tanzania has been able to put in place various national frameworks to guide the implementation of measures ensuring gender equality and the empowerment of all women and girls, including mainstreaming gender equality objectives in all Government policies and programmes. In terms of promoting the right to education, the Government has also overseen major construction and rehabilitation of learning and teaching facilities, as well as the provision of free education in primary and secondary schools. That has raised primary school enrolment from 1 million students in 2015 to 1.6 million in 2020. Consequently, the number of students enrolled in secondary school has also increased from 1.6 million in 2015 to 2.1 million this year.
The Government has enhanced interconnectedness and has managed to build 3,500 kilometres of roads and numerous large bridges in the past five years. Moreover, we have upgraded major ports and other transport facilities, ranging from the standard-gauge railway that runs through central Tanzania to the restoration of other railway transport facilities in the eastern corridor. Other milestones include the manufacture and refurbishing of ships to improve water transport and connectivity in areas surrounded by bodies of water. The Government has also overseen the procurement of 11 aeroplanes, of which eight are operating commercially.
In an effort to build the industrial economy in Tanzania, we have embarked on the establishment of 8,477 new industries in the large, medium and small categories. That has gone hand in hand with the construction of a major hydroelectric power plant on the Rufiji River that will have the capacity to provide 2,115 megawatts of electricity, enough to boost our energy supply for industry. Our blueprint for the industrial economy and human development seeks to address infrastructure and regulatory hurdles and thereby create a smart, functional and fair investment and business regulatory regime. I would therefore like to take this opportunity to invite and encourage international investors to come and invest in various sectors in Tanzania. We have a stable and favourable investment environment and look forward to welcoming everyone.
At this point I would like to expound on a number of issues that my Government feels require particular international attention and are therefore necessary to emphasize.
We should remind ourselves that the credibility of the United Nations rests on a well-represented and responsive Security Council. In that respect, we reiterate the Common African Position, as elaborated in the Ezulwini Consensus and the Sirte Declaration.
On 17 August, Tanzania handed over the chairmanship of the Southern African Development Community (SADC) to Mozambique. Tanzania is proud to have served SADC for a period of one year amid a number of challenges, while reaching milestones in the areas of peace and security, democracy, good governance, financial integration and social development. Those achievements reflect the commitment that Tanzania has always had and continues to spearhead in efforts related to regional integration and international relations.
On 25 October 2019, Tanzania joined other SADC countries in commemorating the day of solidarity with the Republic of Zimbabwe against sanctions in Zimbabwe. We continue to call for the removal of all forms of unilateral coercive measures in the form of sanctions imposed on Zimbabwe to pave the way for that country’s socioeconomic transformation and economic development.
The swearing-in in June of His Excellency Mr. Evariste Ndayishimiye, President of the Republic of Burundi, was the culmination of the long-awaited presidential elections in Burundi. With the elections’ peaceful conclusion, Tanzania urges the international community to assist the new Government by providing much needed aid for the economic and social development of the citizens of Burundi and the region at large.
Tanzania reiterates its position of support for a stable, peaceful and prosperous Democratic Republic of the Congo. We commend the efforts made so far by the United Nations, the SADC region and the whole international community to make it happen. In that regard, we also want to stress that continued and pragmatic engagement is crucial in order to align SADC’s position with the reconfiguration of the Force Intervention Brigade, so as to maintain its effective defence capability, operational effectiveness and command-and-control unit.
Tanzania has always expressed the view that the economic embargo imposed on Cuba in 1960 has outlived its relevance. We encourage both parties to engage in constructive dialogue aimed at achieving its total removal.
On the question of Palestine, we continue to support the resolution of the conflict between Israel and Palestine, which hinges on a two-State solution in which both live side by side in peace and security.
I would like to conclude by pledging to the Assembly that the United Republic of Tanzania will continue to render the necessary support to the United Nations in ensuring success in all important global agendas, including the promotion of the equality and self-determination of nations, peace and security, human rights, development, the implementation of the 2030 Agenda and the United Nations reform processes. Once again, we reiterate our commitment to multilateralism and call on all Member States to embrace it for a just and better world. God bless the United Republic of Tanzania, God bless Africa, God bless the United Nations and God bless us all.